    Laurie Harms
    400 Del Antico Ave., #1211
    Oakley, CA 94561

    November 15, 2020

 NGC Fi.md I LLC
 11211 Gold Coi.mtry Blvd. #103
 Gold River, CA 95670

 CC:                                                                                         FILED
 Martha G. Bronitsky                                                                           NOV 2 0 2020 ~
 Chapter l3 Standing Trustee                                                             UN/1£0 STATES BANKRUPTCY COURT
 22320 Foothill Blvd., #150                                                                     SAN FRANCISCO, CA
 Hayward, CA 94541

Judge William J. Lafferty
Second Floor, Courtroom 220
1300 Clay Street
Oakland, CA 94612

Temporary Mailing Address
450 Golden Gate Avenue
Mail Box 36099                                 7020 1810 0001 0374 8945
San Francisco, CA 94102

RE: Dispute/Objection of/to Debt

        I am the owner of the real property located at 930 West Cypress Road, Oakley, California
 94561, APN 035-404-014; I am in a Bankruptcy Chapter 13 case, where the aforementioned real
property is part of the bankruptcy estate. I was notified by an attorney representing your
 company on 11/10/2020 by a filed Proof of Claim in Bankruptcy Proceeding #20-41442 WJL 13
regarding an alleged debt. I have reason to believe I do not owe this debt because your alleged
evidence you supplied as an attachment to your proof of claim is an attorney verified on
information and belief lawsnit1 that was originally filed into State Court, and is now a pending
case in the above mentioned Bankruptcy case as Adversary Proceeding #20-04046 WJL, with no
judgments for money, as the case is still pretrial. I have no contract with you, no lease agreement
with you, and no obligation to pay you a dinie. You are a pretender creditor, trying to collect a
debt based on fraud2.


1
  The complaint establishes no facts, and can't be nsed as an affidavit establishing the fuels. See CCP §
446..... However, in those cases the pleadings shall not otherwise be considered as an affidavit or declaration
establishing the facts therein alleged. Plus there has been no final judgment on the case. You can't collect on a debt
that hasn't been determined to be owed yet?
2
  A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18
U.S.C. §§ 152, 157, and 3571.




     Case: 20-41442         Doc# 65        Filed: 11/20/20         Entered: 11/20/20 15:45:57                  Page 1 of
                                                        26
        By filing the enclosed Proof of Claim you have created a genuine controversy that is over
$75,000.00. It also creates a joinder of the State case with Bankruptcy Case #20-41442 WJL 13,
In Re.: LAURIE ANN HARMS.

       I request all of the following information be provided to me by mail:

1. The amount of the alleged debt;
2. The full name and mailing address of the original creditor for this alleged debt;
3. Documentation showing you have verified that I am responsible for this debt, or a copy of any
judgment;
4. Documentation showing you are licensed to collect debts in California

       Because I am writing you within 30 days of being notified by your company about this
debt, you must cease attempting to collect (trying to get paid via a chapter 13 plan) this alleged
debt until after you have provided the requested information.

       If you continue attempting to collect on this debt- or seek judgment for payment of the
debt -without first providing written verification, you will be in violation of the Fair Debt
Collection Practices Act. Additionally, the debt cannot accrue any fees or interest beyond what is
allowed by state law or by contract with the original creditor.

Sincerely,

                                                                        By:   t7&µuj    rtbw
                                                                              Laurie Harms
                                                                              November 15, 2020




Enclosures: Proof of Claim 2-1, filed into Bankruptcy Case #20-41442 on 11/10/2020 (23 pages)




 Case: 20-41442       Doc# 65     Filed: 11/20/20     Entered: 11/20/20 15:45:57        Page 2 of
                                               26
                                                                                                                                     FILED
                                                                                                                               U.S. Bankruptcy Court
                                                                                                                       California Northern Bankruptcy Court
                                                                                                                                     ll/10/2020

                                                                                                                           Edward J. Emmons, Clerk




Official Form 41 o                                                                                                                                     04/19
Proof of Claim
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact infonnation that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A   person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the infonnation about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


             Identify the Claim

1. Who is the current             NGC Fund I LLC
    creditor?
                                  Name of the current creditor (the person or entity to be paid for this claim)

                                  Other names the creditor used with the debtor


    .Has this claim been            li!l   No
     acquired from                  •      Yes. From whom?
     someone else?
                                    Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? {if
    .Where should notices                                                                          different)
     and payments to the
     creditor be sent?              NGC Fund I LLC

                                    Name                                                           Name
    Federal Rule of
    Bankruptcy Procedure
    (FRBP) 2002(g)                  11211 Gold Country Blvd. # 103
                                    Gold River, CA 95670


                                                                                                   Contact phone _ _ _ _ _ _ _ __
                                    Conlacl phone   --~9a.J.u6.o8,.2"2=3"'2,_2,,0
                                    ext 104
                                    Contact email _ _ _ _ _ _ _ _ __                               Contact email _ _ _ _ _ _ _ __

                                    Uniform claim identffier for electronic payments in chapter 13 {if you use one):



    .Does this claim amend li!l            No
     one already filed?    D               Yes. Claim number on court claims regist,y (if known)                          Filed on



    .Do you know if anyone li!l            No
     else has filed a proof         •      Yes. Who made the earlier filing?
     of claim for this claim?
Official Form 41 O                                                         Proof of Claim                                                   page 1




          Case:
            Case20-41442
                  20-41442 Doc# 652-1Filed:
                            Claim            11/20/20
                                         Filed 11/10/20 Entered: 11/20/20
                                                          Desc Main       15:45:57
                                                                     Document       Page
                                                                                 Pagel of 3 of
                                                   26
 ..      Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any             Iii No
  number you use to
  identify the debtor?
                              •   Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:




~.How much is the             $        77734.23                    Does this amount include interest or other charges?
  claim?                                                           •   No
                                                                   Iii Yes. Attach statement itemizing interest, fees, ex(censes, or
                                                                       other charges required by Bankruptcy Rule 3001 c)(2){A).
B.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
 the claim?                   death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001{c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.

                              statutory daily rental damages in unlawful detainer action


9. Is all or part of the      Iii No
   claim secured?             • Yes.The claim is secured by a lien on property.
                                 Nature of property:
                                 • Real estate. I the claim is secured by the debtor's principal residence, file a Mortgage
                                                   Proof of Claim Attachment {Official Form 410-A) with this Proof of Claim.
                                 • Motor vehicle
                                 • Other. Describe:
                                   Basis for perfection:

                                   Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                   interest (for example, a mortgage, lien, certiflcate of title, financing statement, or other
                                   document that shows the lien has been filed or recorded.)

                                   Value of property:                        $
                                   Amount of the claim that is               $
                                   secured:
                                   Amount of the claim that is               $                                    (The sum of the secured and
                                   unsecured:                                                                     unsecured amounts should
                                                                                                                  match the amount in line 7.)


                                   Amount necessary to cure any default as of the                     $
                                   date of the petition:

                                   Annual Interest Rate {when case was filed)                                     %

                                   •      Fixed
                                   •      Variable
10.ls this claim based on     Iii No
   a lease?                   •    Yes. Amount necessary to cure any default as of the date of the petition.$


11.ls this claim subject to   Iii No
   a right of setoff?         •    Yes. Identify the property:




Official Form 410                                               Proof of Claim                                                page2




      Case:
        Case20-41442
              20-41442 Doc# 652-1Filed:
                        Claim            11/20/20
                                     Filed J 1/10/20 Entered: 11/20/20
                                                       Desc Main       15:45:57
                                                                  Document    PagePage
                                                                                   2 of 4
                                                                                        3 of
                                                26
 12.ls all or part of the claim     (i!I    No
    entitled to priori under        D       Yes. Check all that apply:                                                          Amount entitled to priority
    1 U••c.        07 a
    A claim may be partly
    priority and partly
                                           •   Domestic support obligations (including alimony and child support) $
                                               under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                       -------
    nonpriority. For example,
    in some categories, the                •   Up to $3,025* of deposits toward purchase, lease, or rental of                   $
    law limits the amount                      property or services for personal, family, or household use. 11                  --------
    entitled to priority.                      U.S.C. § 507(a)(7).
                                           •   Wages, salaries, or commissions (up to $13,650*) earned within                   $
                                               180 days before the bankruptcy petition is filed or the debtor's                 --------
                                               business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                           •   Taxes or penalties owed to governmental units. 11 U.S.C. §                       $
                                               507(a)(8).
                                           •   Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                $


                                           •   Other. Specify subsection of 11 U.S.C. § 507(a)L) that applies                   $

                                           * Amounts are subject to adjustment on 4/1/22 and every 3 years after that for cases begun on or after the date
                                           of adjustment.

           Sign Below
 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP
 9011(b).
                                  •        I am the creditor.
                                  li1l     I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP             D        I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)\2) authorizes courts
 to estab ish local rules         •        I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature      I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                              the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a             I have examined the information in this Proof of Clalm and have a reasonable belief that the information is true
 fraudulent claim could be        and correct.
 fined up to $500,000,
 imprisoned for up to 5           I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152,157 and
 3571,                            Executed on date                 11110/2020

                                                                   MM/ DD /YYYY


                                  Isl Cheryl C. Rouse
                                  Signature

                                  Print the name of the person who is completing and signing this claim:
                                  Name                                       Cheryl C. Rouse

                                                                            First name       Middle name         Last name
                                  Title                                      Attorney

                                  Company                                    Law Offices of Rouse & Bahlert

                                                                            Identify the corporate servicer as the company if the authorized agent is a
                                                                            servicer
                                  Address                                    1246 18th Street

                                                                            Number Street
                                                                             San Francisco, CA 94107
                                                                            City Stale ZIP Code
                                  Contact phone              415-575-9444                        Email         rblaw@ix.netcom.com

Official Form 410                                                        Proof of Claim                                                  page3




           Case20-41442
         Case:             Claim
                 20-41442 Doc#          Fi!ed
                               652-1 Filed:             Desc Main
                                              lJ/10/20 Entered:
                                            11/20/20               Document
                                                                11/20/20       PagePage
                                                                         15:45:57   3 of 35 of
                                                  26
Case Name: In re Laurie Ann Harms
Case Number: 20-41442
Case Filed: 9/1/2020

                       ATTACHMENT TO PROOF OF CLAIM

      Creditor:    NGC Fund I LLC, a Delaware Limited Liability Company

      Pending Unlawful Detainer Case: The Bank of New York Mellon Jim The Bank of
New York, as Trustee for the Certificate holders of CWALT, Inc. Alternative Loan Trust
2005-27, Mortgage Pass-Through Certificates Series 2005-27 v. Dale Harms, Laurie
Harms and Does 1 through 5, Case No. PS 19-0160, filed in the Superior Court, County of
Contra Costa, Pittsburg Branch, State of California

       Debt Calculation: $77,734.23 - Statutory damages for daily rent for the reasonable
value of the use and occupancy of premises in the amount of $131.53 per day from 1/19/19
(expiration of 3 day notice period) to 9/1/20 (591 days).

      Attached Document:

              Verified Complaint for Unlawful Detainer




                                       I
 Case 20-41442
 Case: 20-41442 Claim
                Doc# 2-1
                      65 Part 2 11/20/20
                          Filed: Fiied 11/10/20   Desc
                                            Entered:   Attachment
                                                     11/20/20     l Page
                                                              15:45:57   1 of6 lof
                                                                       Page
                                       26
                                            ,_.,
t    ~
 u:,;·1 JcnalhaaJ.Damen,l!sq.(MDetll261889) ·
.::: ~    Erin M.Mi:Clbiey, l!sq. (CA.Barl308803)


iu,
 :t ~ 82 Talia M.Codese, Esq. (CA l!arA18124)
 !!! tu:, ZIEYE, BROONAX& STEELE, I.LP
            30ColpcqlePallc,Su1e4Sl
            IMne,CA92808
            Phone: (714) 848-fflO
    es      Fax: (714) 008-7838 •
       8    At1omaJ b' Plalnllll
       7                               IUJl!IIIOllCOURTOP1H!STA'TEOl'CALIFOIINJA
       8                                     FORTH~ COIIHTY OFCOHrRACOSTA
                                             .. PIIT8BURGJUDICIALDIS11UCT
       8
      10 1HEBANKOFNEWYORKMS.LONFICA THE I CtaeNo~                                         PS
         BANKOFNEWYORK,M TRUSTEE FOR THE ) ..
      11    CERTIFICATEKOLDERS OF CWALT, INC.                      )     .               .
         ALTERNATIVE LCW4 TRUST211GW,                              I IJERll'IED COMPLAINT FOR UNLAWFUL
      12 MORTGAGEPASS.1HROUGH                                      ) DETAINER (mldantlal)
            CERTFICATES SERIES 2005-21
      13
      14
                                                                  l1      (dumand for complaint Is leas lhan
                                                                          $111,0®.GO)    •          .
                                                                   )
      15                                                           )      ACTION BASED ON CODE OF C1VL
                                                                   ) PROCE!lURE SECTION 1161a
      16
      17
            DALE HARMS, lAIJRIE HARMS; and Does 1
                    s.
            lhmllgll b:blNa,                                      ,-) .
                                                                   )



      18    i-------====------
                    Oefendan1s. I
      19       PlalnU1f allagea: ..
      20       1. ~1HE BANK OF NEW YORK MEU.ON F1<A lHE BANK OF NEWYORK, M TRUSTEE
      21-
      22
     _23
                  qudllad
                      .
                            -__
                  FOR THE Cl:RTIFICA'IBIOlDERS OF CWALT, INC. ALTERNATIVE LOAN TRUST 2005-27,
                 ·MORTGAGE ·PASS-llfROUGH CERTIFICATES. SERIE& 2005-27 ('P.la1ntlll') 1s an entity
                            IOcommencelhlsdon.
                                           .                                                     .
               2. Plalntlffls Ille owner of~ rad pn,perty looated al 930 WEST CYPRESS R9M), OAl<l.EY, CA·
      24          B, l'Premfset) ant11senllled io possess1on 111e1ao1. _ _ •
      25       3. Oncral!OUJ 11!.1Dl2018 Plalnllllllecame Iha O\IRl8rolth& Pnmilsesbypm:haslrig Ital awstee's
      26           ala hakl In co~ with Cdomla Clvll Code 52924. The lil!e on lhaPl_anlses j)lnU81II to
                   Iha baclosunua!it has bean duly pmected Ill Plalntlll's name. A true and CIOIIICI copy or the
      27-
                   TIIIS!ee'a Deed Upon Sahl Is a1l8ched here1D and •ICCIJIOllllld llenlln 811 l!ldllbll"A".
      28                                                               . .                   . .




Case: 20-41442                Doc# 65 Part 3 11/20/20
                                        Filed:    11/10120                   2 PaqePage
                                                        Entered: 11/20/20 15:45:57
                                                                                         -
                                                                                    1 of 719of
                                                                                                               _____ .,....., ______ _


                                                   26
     1   I     4. Each Defendant named above is a natural person. The true names and capacities of Defendants

     2             sued as Does are unknown to Plaintiff. Plaintiff is informed and believes, and based thereon
                   alleges, that each fictitiously named Defendant is responsible in some manner !or the actions or
     3
                   inactions alleged in this Complaint and/or claim some right to possession of the real property
     4
                   described above. Plaintiff will either amend this Complaint to set forth the identity and capacity of
     5             each DOE Defendant when ascertained or will conform this Complaint to proof at trial.
 6             5. Defendants have occupied the Premises since the foreclosure sale without the consent of

 7                 Plaintiff. Defendants' title to and/or right to possess the Premises was extinguished by the
                   foreclosure sale.
 8
               6. On or about 01/15/2019 Plaintiff served a (1) written notice on Defendants to quit and deliver up
 9
                   possession of lhe Premises within three (3) days after service of the notice if they are a former
10                 owner of the Premises and a (2) written notice to renters pursuant to California Code of Civil
11                 Procedure §1161c. Said notice(s) is/are hereinafter collectively referred to as the "Notice to Qui!".

12                 True and correct copies or the Notice to Quit and proofs of service thereof are attached hereto
                   and incorporated herein together as Exhibit "B".
13
               7. More than three (3) days have elapsed since the service of the Notice to Quit without Defendants
14                 quitting and delivering up possession of the Premises
15             8. Plaintiff is entitled to damages in the sum of $131.53 per day from the expiration or the Notice to
16                 Quit for the reasonable value of the use and occupancy of the Premises.
               9. By this lawsuit, Plaintiff seeks immediate possession or the Premises.
17
               Io. After diligent search it appears Defendants are not on active military duty. Attached hereto as
18
                  Exhibit "C" is a true and correct copy or the Affidavit of Military Status.
19 Ill

20 Ill

21 Ill
   Ill
22
         Ill
23
         Ill
24 Ill

25 Ill

26 Ill
         Ill
27
         Ill
28
         Ill
                                                             COMPLAINT
         Case:20-41442
               20-41442 Claim
                         Doc#2-1
                              65 Part 3 11/20/20
                                   Filed: Filed 11/1.0/20  Desc11/20/20
                                                      Entered:  Attachment  2 Page
                                                                        15:45:57   2 of 81 of
                                                                                 Page
                                                                  26
·1

2
                    WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
3
                    (1)    For restitution of the Premises:
4                   (2)     For damages in the amount of $131.53 for each day Defendanls occupy the
5                           Premises from the expiration of the Notice to Quit through entry of judgment:

6                    (3)    For costs of suit:
                     (4)    For such other relief as the Court deems proper.
7
8     Dated: 02/13/2019

9                                                                 ~TEELE,LLP
10                                                                BY: JeilalRf!R-d,-E}ameA,Estt,->
                                                                  Efin-M:-MeGaFl!l8Y,fsq.
11                                                                Talia M. Cortese, Esq.
                                                                  Counsel for THE BANK OF NEW YORK
12                                                                MELLON FKA THE BANK OF NEW
                                                                  YORK, AS TRUSTEE FOR THE
13                                                                CERTIFICATEHOLDERS OF CWALT,
                                                                  INC. ALTERNATIVE LOAN TRUST 2005•
14                                                                27, MORTGAGE PASS-THROUGH
15                                                                CERTIFICATES SERIES 2005-27

16

17
18
19

20
21
22

23

24
25
26
27

28
                                                     COMPLAINT
                                                 3       11/10/20      Desc                                 3   1


     Case: 20-41442        Doc# 65       Filed: 11/20/20       Entered: 11/20/20 15:45:57             Page 9 of
                                                      26
                                                            "EXHIBIT A"

Case 20-41442
Case: 20-41442 Ciairn
               Doc# 2-1
                      65 Part 3 11/20/20
                          Filed: Filed 11/10/20  Desc
                                            Entered:   Attachment
                                                     11/20/20     2 Page
                                                              15:45:57   4 of10
                                                                       Page   19of
                                        26
                                                      20189019063300003
                                                      CONTRA COSTA Co Recorder Office
                                                      JOSEPH CANCIAMILLA, Clerk-Recorder
                                                      DOC 2018-0190633-00
    RECORDING REQUESTED BY:                           Acct 1124-Servicelink Irvine Ca Simplifile
                                                      Tuesday, NOV 27, 201814:07:46
    WHEN RECORDED MAIL TO:                            S82 $75.00IMOD $3.00IREC $13.00
    National Defmdt Servicing Corporation             FTC $2.00IDAF $2.70IREF $0.30
    7720 N 16" Street Suite 300                       RED $1.00IERD $1.00I
    Phoenix, AZ 85020                                 Ttl Pd $98.00     Nbr-0003355090
                                                      AAR/RC/1-3
    FORWARD TAX STATEMENTS TO:
    BoNY Mellon, fka BoNY, CWALT, 2005-27
    C/0 Shcllpoint Mortgage Servicing
    15 S Main St Ste. 401
    Greenville, SC 29601-2743

    APN: 035-404-014

    NDSC File No. :         14-20071-SP-CA
    Title Order No, :       1578888


                                  TRUSTEE'S DEED UPON SALE
    The undersigned grantor declared under penalty of perjury
    Transfer Tax: S
    The Grantee herein WAS the Beneficiary
    The amount of the unpaid debt was $593,928.06
    The amount paid by the Grantee was S348,750.00
    The property is in the city of OAKLEY, County of CONTRA COSTA, State of CA.

    National Default Servicing Corporation, an Arizona Corporation, as the duly appointed Trustee (or
    successor Trustee or Substituted Trustee), under a Deed of Trust referred to below, and herein called
    "Trustee", does hereby grant without any covenant or warranty to :

    The Bank of New York Mellon fka The Bank of New York, as Trustee for the Ccrtlficatcholdcrs of
    CWALT, Inc, Alternative Loan Trust 2005-27, Mortgage Pass-Through Certificates Series 2005-27

    herein called Grantee, the following described real property situated in CONTRA COSTA County :

   LOT 71, AS SHOWN ON THE MAP ENTITLED, "TRACT 5327", FILED JULY 15, 1980, IN
   TUE OFFICE OF THE COUNTY RECORDER IN AND FOR SAID COUNTY IN BOOK 241 OF
   MAPS, AT PAGE 37 THROUGH 41, INCLUSIVE.

   EXCEPTING THEREFROM: ALL OIL, GAS, CASINGHEAD GAS, ASPHALTUM AND
   OTHER HYDROCARBONS AND ALL CHEMICAL GAS, NOW OR HEREAFTER FOUND,
   SITUATED OR LOCATED IN ALL OR ANY PORTION OF THE LAND DESCRIBED HEREIN,
   BUT WITHOUT ANY RIGHT WHATSOEVER TO ENTER UPON THE SURFACE OF SAID
   LANDS WITHIN 500 FEET VERTICAL DISTANCE BELOW THE SURFACE THEREOF; AS
   RESERVED IN THE DEED EXECUTED BY JOHN A. MORI, ET AL, RECORDED JULY 5,
   1978, BOOK 8910, PAGE 147, OFFICIAL RECORDS, CONTRA COSTA COUNTY..




      20-41442                          3 11/20/20
                                           Filed 11/10120                   2                        5 of11 of
Case: 20-41442          Doc# 65     Filed:            Entered: 11/20/20 15:45:57                   Page
                                                 26
    Page2
    Trustee's Deed Upon Sale
    NDSC File No. 14-20071-SP-CA

    This conveyance is made pursuant to the powers conferred upon Trustee by said Deed ofTrnst executed
    Dale Harms ond Laurie Harms Husband And Wire, as Trustor, recorded on 04/22/05, Instrument No.
    2005-0142581-00 Official Records in the Office of the County Recorder of CONTRA COSTA County,
    CA.

    All requirements of law regarding the recording and mailing of copies of the Notice of Default and
    Election to Sell, the recording, mailing, posting, and publication of the Notice ofTrnstee's Sale have
    been complied with.

   Trustee, in compliance with said Notice of Trustee's Sale and in exercise of its powers under said Deed
   of Trust sold said real property ut public auction on 11/20/18 Grantee, being the highest bidder at said
   sale became the purchaser of said property for the amount bid, which umount was $348,750.00,


   Dated: 11/21/18                                National Default Servicing Corporation, an Arizona Corporation

                                                  By:Llb~                      ~~
                                                   Genevieve Mnda,, Truste.,i,;;omcer



   State of: Arizona
   County of: Maricopa

   On   Nou ~2..1                 ' 20~. before me, the undersigned, a Notary Public for said Stale, personally appeared
   Gencvievemln, personally known to me be (or proved to nte on the basis of satisfactory evidence) to be the
   person whose name is subscribed to the within instrument and acknowledged to me that she executed the same in her
   authorized capacity, and that by her signature on the instrument the person, or the entity upon behalf of which the
   person acted, executed the inslnuncnt.


   WITNESS my hand and official seal,


    ,-vv;;::-""'""'"'~"'-~~""'-
   , . Noia_ry Public Sta tool Arizona
                                                              Signature   6 i •·, ~ P'.I o•Q +z
   ). • _ ~ Maricopa County
   >           Billie Ranee Ponz
    :      •   M~ Ct11Mlus1on E~p,ru 1M!lr.l02l




Case
Case:20-41442
      20-41442 Claim
                Doc#2-1
                     65 Pait 3 11/20/20
                         Filed: Filed 11/10/20   Desc11/20/20
                                            Entered:  Attachment?    p age
                                                              15:45:57     6- o,' 12
                                                                         Page     1 g
                                                                                  _,__ of
                                                                     26
    Pugc 3
    Tlustce's Uccd Upon Sale
    NDSC File No. 14-200"/I-SP-CA


                                                ATTACHl\'lENT

                  FORECLOSING LENDER CONTACT INFORMATION
    Pursuant to Ordinance No. 9988 of the San Diego County Code, notice is hereby given of the current
    contact information for tl1e foreclosing lender and the authorized representative of the foreclosing lender
    charged with the obligation to manage, care for and maintain the foreclosed propeny as granted and
    conveyed by a Trustee's Deed Upon Sale, described propcny as:

    930 WEST CYPRESS ROAD
     OAKLEY, CA 94561
    APN: 035-404-014

    Foreclosing Lender Contact lnformntion
    Lender/Servicer: Shcllpoint Mongagc Servicing
    Address: 15 S Main St Ste. 401, Greenville, SC 29601-2743
    Authorized Rc11rcscntutive:
    Phone Number:
    E-mail Address:




                                     'This lns1rumunt Is being recon:!Gd as an
                                     I\CCOMMODATION ONLY, with no
                                     'lepresontallon as to ltll effect upon title'




Case 20-41442
Case:          Doc# 2-1
      20-41442 Claim 65 Part
                         Filed: Filed 11/10/20
                             3 11/20/20         Desc
                                           Entered:   Attachment
                                                    11/20/20     2 Page
                                                             15:45:57        19of
                                                                        7 of13
                                                                      Page
                                       26
                                                            "EXHIBIT B"
Case 20-41442
Case: 20-41442 Claim
               Doc# 2-1
                     65 Part 3 11/20/20
                         Filed: Filed 11/:10/20  Desc
                                            Entered:   Attachment
                                                     11/20/20     2 Page
                                                              15:45:57   8 of14
                                                                       Page   19of
                                       26
                                            NOTICE TO QUIT
TO:               DALE HARMS, LAURIE IIARMS AND ALL UNKNOWN OCCUPANTS

ADDRESS:          930 WEST CYPRESS ROAD, OAKLEY, CA 94561
                  (referred lo below ns the "above-described real properly")

       The above-described real property was sold in accordance with Califomia Civil Code §2924, under u Power
of Sale contuincd in a Deed of Trust securing said real properly, and title umlcr the foreclosure sale has been duly
perfected by virtue of the Power of Sale in the Deed of Trust.

       If you arc a former owner of the above-described real property, or any person who _is not a lc~itimatc tCl)ant
or subtenant, within three (3) days after service of this notice, Y?U arc hcrc~r _rcqmr7d to qm~ and it:hvcr
possession of the above-described real properly now held and occupied by you. I 111s Notice lo Qmt spcc1t!cally
terminates any posscssory interest you may have in the above-described real property. This Three (3) Day Nolle~ lo
Quit is served upon you pmsuant to California Code of Civil Procedure § 1161 a for the purpose of lerminatmg
occupancy of the above-described real property; Q!

        If you arc a tenant or a subtenant of the above-described real properly you must vacate the above described
real properly within a mnximum of ninety (90) days or the term of your lease, whichever is longer, alter service
of this Notice to Quit. If you believe you occupy the residence as a tenant or subtenant in possession please provide
a copy of (I) your rental or lease agreement; (2) a utility bill; (3) recent rental receipts; (4) information on whether
you receive assistance under the Department of I-lousing and Urban Development's Section 8 Housing Progrmn; (5)
a return phone number and the best time you can be reached; and (6) information on whether or not you arc the
child, spouse, or parent of lhe former owner of the property. If you occupy the property and you do nol have a
written rental or lease agreement please conlacl the below immediately lo discuss. Please deliver the above
documcnlalion lo our office within 48 hours of receipt of this notice. This ninety (90) Day Notice lo Quit is served
upon you pursuant to California Code of Civil Procedure §1161b. Therefore, you must vacate the above described
real properly no Inter thnn ninety (90) days alter service of this Notice to Quit.

        Ir within the applicable period us sel forth above, you either foil to surrender possession OR you foil to
provide evidence thal you arc a tenant pursuant to California Code or Civil Procedure § 1161 b, we will commence
eviction proceedings against you to recover possession of the rcul properly and for damages caused by your
unlawti1I detention of the real properly. UNLESS CONTACT IS MADE AND ACCEPTABLE EVIDENCE TO
SHOW A LEGITllVIATE TENANCY IS PRODUCED WITHIN THREE (3) DAYS OF THE SERVICE OF THIS
NOTICE, THE EVICTION ACTION WILL BE COMi'v!ENCED AGAINST THE ABOVE NA1v1ED
OCCUPANTS BASED ON THE THREE (3) DAY PORTION OF TI-IIS NOTICE.

       This communication is for the purpose of collection a debt, and any information obtained from the
occupanl(s) will be used for that purpose. This uoticc is required by the provision of the Fair Debt Collections
Practice /\ct and docs not imply that wc arc allemptiug to collect money from anyone who has discharged the debt
under the 13:mkruplcy Laws of the United Stales.

 If you ure an nctive duly scrviccmemhcr of the United States Al'med Forces (Army, Navy, Air Force, Marine
 Corps, :111d Const Guard), a reserve member of the Armed Forces while on ncth•e flcdernl duly, n member of
 the National Guard or Air National Guard in military sen•iec as defined under 50 U.S.C. § 39l 1(2)(A)(ii), :111
    inductee serving with the Armed Forces, or the commissioned corps of the Public Health Service or the
    Nntinnal Oce1111ic 1111d Atmospheric Administration (NOAA), or a spouse or dependent of an nctive duty
servicememher, you may be entitled to rights and protections us provided in the Serviccmembcrs Civil Relief
  Act 01'2003 (SCR,\) (50 U.S.C, §3901 ct sc,1 ,), including protection from eviction (50 U.S.C. § 395l(a)). In
such c_asc, you or your allnrncy should contact this law firm immediately and provide proof of active military
  service so that this firm can determine whether you fnll under the protections of SCRA, Please contact the
                                     Eviction Department at (714) 794-1741.




         Case20-41442
        Case:                        2-1 Part
                               Doc# 65        3 11/20/20 Entered: 11/20/20 15:45:57
                                         Filed:                                                       Page 15 of
                                                       26
NOTE:            IF YOU ARE NOT NAMED ABOVE, CONTACT THE UNDI~RSIGNED WITHIN 48
                 HOURS AT (714) 794-1741. SE HABLA gsPANOL.




Dated: January 11, 2019


                                              ,le fut au . , , n, Csq. (CA Bm 1/251869)-
                                              .:i;rirrM. McC.u 111cy, Esq. (C1't-Bur-113-0!ffif&}
                                               Tulia M. Cortese, Esq. (CA Bar /1318124)
18005713                                       Attorney for THE BANK OF NEW YORK MELLON
                                               FKA THE BANK OF NEW YORK, AS TRUSTEE
                                               FOR THE CERTIFICATEI·IOLDERS OF CWALT,
                                               INC. ALTERNATIVE LOAN TRUST 2005-27,
                                               MORTGAGE PASS-THROUGH CERTIFICATES
                                               SERIES 2005-27
                                               ZIEVE, BRODNAX & STEELE, LLI'
                                               30 Corporate Purk, Suite 450
                                               Irvine, CA 92606
                                               Phonc:(714)794-1741 Fax: (714)908-7836




      Case
      Case:20-41442
            20-41442 Cla11n
                       Doc#2-1
                            65Part 3 Filed
                                Filed:      11/10/20
                                       11/20/20       Desc11/20/20
                                                  Entered: Attachment 2 PagePage
                                                                   15:45:57  10 of16
                                                                                   19of
                                             26
                         NOTICE TO ANY RltN'l'E.RS LIVING AT:


                      930 WEST CYl'RESS ROAD, OAKLEY, CA 94561




       The attuched notice means thul your home was 1·cccnlly sold in foreclosure and the new
owner plans to evict you.

        You should talk to a lawyer NOW to sec what your rights arc. You may receive court
papers in a few days. l r your 1mmc is on the papers it may hurl your credit if you do not respond
and simply move 0111.

       Also, i r you do not respond within live days of receiving the papers, even if you arc not
named in the papers, you will likely lose any rights you may have. In some cases, you can
respond without hurting your credit. You should ask a lawyer about it.

        You may have the right lo slay in your home for 90 days or longer, l'Cgardlcss of any
deadlines stated on any attached papers. In some cases and in some cities with a "just cause for
eviction law," you may not have to move at all. But you must tnkc the proper legal steps in order
to protect your rights.

How to Get Help

       If you cannot afford an a11orncy, you may be eligible for free legal services from u
nonprofit legal services program. You can locate these nonprofit groups at the Cnlifornia Legal
Services Web site (www.lnwhclpcalifornia.org), the California Courts Online Sell:l·lclp Center
(www.courlinfor.ca.gov/scllhclp), or by contacting your local court or county bar association.




Case 20-41442 Claim 2-1 Pa1i 3 Filed 11/10/20 Desc Attachment 2 Page 11 of 19
Case: 20-41442 Doc# 65 Filed: 11/20/20 Entered: 11/20/20 15:45:57 Page 17 of
                                      26
        ZIEVE,BRODNAX & STEELE LLP
        30 Corporate Park 450 Irvine, CA 92606
                                                         PROOF OF SERVICE

  I, the undersigned declare that I served the Notice (s) below as indicated:
  Notice to quit, Notice to renters
  The above described Notice (s) were served on the following named parties in the manner set forth
  below:

       NAME OF OCCUPANT:               Dale Harms, Laurie Harms, and All Uknown Occupants

               DATE OF Posting:        January 15, 2019
               TIME OF Posting:        8:30 AM
              DATE OF MAILING:         January 15, 2019

       PROPERTY ADDRESS:               930 West Cypress Road,
                                       Oakley, CA 94561
                                       (HOME)


             0   1. PERSONAL SERVICE             By delivering a copy of lho Nolice(s) on the above named occupanl(s)
             ~   2. CONSTRUCTIVE SERVICE         After due and dillgonl olforl and oiler altempling lo personally servo said notico(s), as
                                                 authorized by C.C.P. Socllon 1162(2,3) on each of lhe above named parties in the
                                                 manner sol forth below.


        By posting a copy for each of the above named parties on January 15, 2019 at 8:30 AM in a
        conspicuous place on the property; there being no person of suitable age or discretion lo be found at
        the property or any known place of business of the above named parties and thereafter mailing a
        copy to each said party by depositing said copies in the United Slates mail, in a sealed envelope with
        postage fully prepaid, addressed lo each said party at their place where the property or where their
        mail is delivered on January 15, 2019.




Fee for Servlce:S 90.00                                                      At tho time of so,vlce, I was al least 18 years of 11ge. I

f,'t I
               County; San Francisco                                         declare under penally of perjury lhat the foregoing Is
               Registration No.: 2017-0001018                                true ancl correct.
 •.i   "<,•    Nationwide Legal, LLC                                         Daled: January 15, 2019.
1
,-       ,     200 West Santa Ana Blvd., Suite 300
                                                                                                                      ,'
               Santa Ana, CA 92701
               (714) 558-2300
               Ref: 18005713
                                                                            Signature: _ _ _.,...t;,1-:LJ..-~~-~-"_,,:..:_.______
                                                                                                         .   I    -
                                                                                                             ~!an Mendieta


                                                                     UD705GG


                                             1

                                           11 1IHll 111111111! Ii 11111111111!11! 11~11   lllllllil II Ill
               Case
               Case:20-41442
                     20-41442 Claim
                               Doc#2-1
                                    65Part 3 11/20/20
                                        Filed:                 P~fJc\''1.~~~720  Desc11/20/20
                                                                             Entered: Attachment 2 PagePage
                                                                                              15:45:57  12 of18
                                                                                                              19of
                                                                            26
                                                             "EXHIBIT C"

                                                                  2        13   19
Case: 20-41442
      20-41442   Doc# 2-1
                      65        3
                            Filed: 11/20/20 Entered: 11/20/20 15:45:57   Page 19 of
                                          26
                                                                                                                   J
  -        -----   -   -----------------.------------------------,
                                                                                                                   i
  SHELi.POiNT MORTGAGE SERVICING \I                            File No.                                       __
  DALE HARMS, LAURIE IIARMS

 c _ _ _ _ _ _ _ _ _ _ __                                  _ , _ _ _ _ _ _ _ _ _ _ _ _ _ _____ - - - ~        -



                                     AFFIDAVIT OF MILITARY STATUS

              L Greg Jones being first duly sworn on my oath. depose and slalc:

      I.      I am of legal age, uuder no legal disability and make this Allidavil based upon my personal
      knowledge of focts.

      2.       I am a Legal Assislanl with the Zieve, Brodnax & Steele. I.LP whose principal place of business
      is localed al JO Corporate Park. Suite 450. Irvine, CA 92606.

      3.     The purpose oflhis Atlldavit is to verify compliance and clue diligence with regard to the
      Servicemembcr's Civil Relief Act ("SCRA ").

  4.    On 02/13/J!!J..2, I performed a Department of Defense/Defense of Manpower Data Center
  ("DOD/DMDC") vcritiealion for the Defondanl(s), DALE HARMS. I.AUII!JcJIARMS named in this
  action.

      5.      The search results indicate that DALE I !ARMS. LAURIE I !ARMS is 1101 active duly military.
      Further DALE 11/IRMS. LAURIE HARMS has 1101 been 1101illcd of a future call up to active duly as of
  the date of this search. A true and correct copy of the senrch results arc attached hereto as Exhibit ..A:·

  6.       Additionally, I am unable 10 determine the military status of any unnamed or unknown occupants
  as I do not have suflieicnt information to determine their military status.
                AFFIANT l'LIRTHER SAVETH NOT.


      By: 02/13/2019



  A notary public or other officer completing this certificate vcrilics
  only the iclcntily ol'lhc individual who signed the document to
  which this ccrtilicatc is allached, and not the truthfulness,
  accurncv, or vuliditv of that document.

  Stale of California
  County of Onmgc                            "

  On _ ___:t./,!th.~___ bcfore me.Ch.v             ~ .S}j ,.
                                                         n ('\'R-i~ Notary Public personally appeared.
  __ e\(:t..~\'\tS - - - who proved to me on l~fsa1isfoclory evidence Ill be the person(s)
  whose naA1c(s) is/arc subscribed 10 the within inslmmenl and acknowledged lo me lhal he/she/they
  executed the same in his/her/their authorized capacily(ics), and lhal hy his/her/their signalure(s) on the
  instrumcnl the pcrson(s). or the entity upon behalf of which the pcrson(s) acted. executed the instrument.
  I ccrtil)' under PENAi.TY OF PERJURY under the laws oflhc State of California thal the foregoing
  paragraph is true and correct.
                                                                              CHRISTINE O'BRIEN
  WITNESS my hand and otlicial seal.                                        Notary Public • Cahfornia   ,t
  _____._®~-=--~                                                                 Orange County
                                                                            Commission II 2167057
                                                                          M Comm. Ex lros Oct B. 2020
                                                                                                        ,.z



Case 20-41442
Case: 20-41442 Claim
               Doc# 2-1
                     65 Part 3 11/20/20
                         Filed: f'iled 11/10/20  Desc
                                            Entered:   Attachment
                                                     11/20/20     2 Page
                                                              15:45:57   14 of
                                                                       Page 2019
                                                                               of
                                        26
Department of Defense Manpower Data Center



                                 Status Report
                                 Pursuant to Scrviccmcmbcrs Civil Relief Act


SSN:                               XXX-XX-6794
Birth Date:                        May-XX-1965
Last Name:                         HARMS
First Name:                        LAURIE
Middle Name:                       ANN
Status As Of:                      Feb-13-2019
Certificate ID:                    JCR9P48ST0PK898
~---------------------------------------------
                                                                                       011 Act,,·c 01Aj' 0,1 Acti~'O D.rty St;ttu:. Da1r1

                                                        I                                                      I                                                    I
               Ac~v" Du1v $t:irt Omn                                   Ac!,Vtl Duty Eml D.1t01                                              Status
I-------N-.------_-_-Jl=---_-_-_-_-_-_-_-_-_-_-_N-_,,~_-_-_-_-_-_-_-_-_-_-_-_-_-11::::::::::::_N~'_o-_-_-_-_-_-_-_-_-_-_-_-_-;1-:_-_-_-_-_-_-_-_-_-_-_-_,_,A__
                                                                                                                                                                                     SoN>ctJ C,;11,µ(~1.,,LJ
                                                                                                                                                                                                                       ·- --]j
                                                                              Lll!t 1\L1,vo Dutt W,thm 367 Days of AC1,WI Duly Status O.ite
                                                        I              Acbvo D.1ly l:lld Ome                   I                            Status                  I
1--------------~-----'-"______                          L _ I_ _ _ _ _         N_A_ _ _ _ _ _L _ I_ _ _ _ _N,_ _ _ _ _ __,_
                                                                                                                        I   _____NA_ _




'i------'-"-'-------'---'--'---'-----~1-•"_'
           Oid<!r Nlll,f,c,1!,011 Stan 011!0 '_' _"_.,=••=""=•=••=r,!=""='
                                                        Oulur NotillrA11mn="="='W=as=N=•o=!,f.=,,_,
                                                                                 (ml 0,110 _"'_' _'_' _""~•-C_,,_1-u_,_"'_•_•_••_"_"_"=•=~=•=Aci-•_•_•
                                                                                                                                       Status         C_,_''_'_"_"_'_D_,_'"-1------'-'-'-=_-__=___-'--_-- -_--_ -- _- .. _
                                                                                                                                                                                   Suivico Crn111K•m•nt                      j-



                        U                                                      M                                                            •                                                U
         - - - - - - - - - -, "     -------------'------------'-----
                                                    ~
                              1 ~. wsimr\M! 11,nm:I<, ,•,IIClh(•r 1/111 md,v,tl;Jal or t.1s!lw1 uml has rocc:ved early oo!iflc.ation to rn;,m1 for ;:it1,1•i; !July



Upon searching the data b..'lnks of 1110 Ocpa,1men1 of Ocfcnso Manpower Data Center, based on the information that you provided, lhc above is !Im stnltis of
the individual on tho active duty slaltis date as to alt branches of the Unifonncd Services (Army, Navy, Marine Corps, Air Force, NOAA, Pubhc Hunlth. and
Coast Guard), This slalus includes Jnformalion on a Scrvicemcmber or his/her unit receiving notll'ication Of future orders to report for Active Duty




Michael V. Sorrenlo. Director
Department of Oefonsc ~ Manpower Da1a Cei1tcr
400 Gigling Rd.
Seaside. CA 93955




     case 20-41442                            Claim 2-1 Part 3                             Filed ll/10/20                             Desc Attachment 2                             Page 15 of,J,;;l,,, ,..,
   Case: 20-41442                               Doc# 65                   Filed: 11/20/20 Entered: 11/20/20 15:45:57                                                                       Page 21 of
                                                                                        26
Tho Dofonso Manpower Data Center (DMDC) is an organization of lhc Oopartmcnt of Dofonso (DOD) lhal maintains the Dcfonsc Enrollment anti Eligibitily
Rcporlinn System (DEERS) database which is tho offlcial source of data on eligibility for military medical care and other cfi91bflity systems.


The DoO strongly supports tho cnlmc-0mu11t of tho Servicemembers Civil Rcli<if Act (50 USC App.? 501 et seq, m; ;11ncndmJ) (SCRA) (formerly known a5
the Soldiers' ond Sailors' Civi1 Relief Act of 1940). DMDC has lssued hundreds of thousands of ~does not possess any information indicating that the
mdivaiual is currenlly on active duty~ responsos, and has experienced only a small error rate. ln the event the individual referenced above,      or any family
member, hiand, or reprcsenlative asserts in any manner that the individual was on active duly for the active duty status date, or is otherwise entillcct lo Ow
prolec!mns of !he SCRA, you ara strongly encouraged to obtain further vcrificalion of lho person's slatus by contacling 111111 person's Service. Service conlncl
mformalion can be found on lhe SCRA website's F/\0 page (033) via this URL: htlps://scra.dmdc.osd.mrl/faq.xhtm!IIQ33. If you havo evidence the pnrson
was on aclivo duly for the active duty status <late and you fall to oblaln !his mklition:il Service verification, punitivo provisions of lho SCRA may be invoked
against you. Soc 50 USC App.? 521(c).


This msponsn reflects lhe following in(ormnlion: (1) Tho individual's Aclive Duly slatus on the Active Duty Status D<1lo (2) Wholherthc indivldual left Activo
Duly status wilhin 367 days preceding tho Aclivc Duty Status Dale (3) Whether Iha lndividual or hisfher unit rcccivod c.irly nolif1calion to report for ai;!Jlftl
duty on the Adive Duty Stalus Date



More information on "Active Duty Status"
Achvc duly status as reported in lhis ccrlific.1to is defined in accordance with 10 USC? 101(d) (1 ). Prior to 2010 only some of tho active duty periods less
llmn 30 consoculivo days in length were awiilnblo. In lhe case of a member of tho National Guard, lh!s includes service lfmlor a call to active service
.:iulhonzod by the President or the Secrolary of Defense under 32 USC ? 502(f) for purposes of responding to a rmliomI/ omcrgency declared by the
Prosidonl and supported by Fedora! funds. AU Active Guard Reserve (AGR) members must be assigned againsl an mtlhorizod mobillzation position in lhn
unit they support. This includes Navy Training and Administration of !ho Reserves (TARs), Marine Corps Aclive Rcsmvc (AHs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duly slatu5 also applies lo a Uniformad Sorvlce member who is an acllvc duty commlssloncd officer of the U.S.
Public Hoallh Service or tho National Oconnic and Almospheric Adminlslralion (NOAA Commissioned Corps)-



Coverage Under the SCRA is Broader in Some Cases
Covcra~o under the SCRA is broader      1n somo cases and includes some categories of persons on active duty for purposes of tho SCRA who would no!            Ile
reported as on Active Duty under this cartificato. SCRA prolcclions are for Til!o 10 and T1ll0 14 aclive duty records for all the Uniformed Services periods.
Title 32 periods of Acllve Duly are not covered by SCRA, as defined in accordance wilh 10 USC ? 101{d)(1 ),


M;1ny limos orders arc amended to oxlond tho period of active duty, which would oxtond SCRA proloclions. Persons socking to rely on this website
certlficnlton should check to make sure tho ordorn on which SCRA protections aro based havo not been amended to oxtcml !ho inclusive dales of service.
Furlhmmore, some protections oflhe SCRA may oxlend 10 persons who have rocoivod orders to report for active duly or to ho Inducted, but who have not
ac!Ua!ly beuun active duty or actually ropmtod for induction, The   last Date on Active Duly entry Is Jmportanl because a number of proleclions of the SCRA
extend beyond the last dates of achvo duty


Tho~o who could rely on !his certificate arc urgod lo seek qualified legal counsol lo ensure that all rights guaranteed fo Service members under the SCRA
am prolcclcd

WARNING·. This certificate was providotl based on a lasl name, SSN/date of bir1h, mnJ active duly status date provided by tho requester. Providing
erroneous information will cause an erroneous certificate lo be provided.




   Case 20
   Case:   41442 Claim
         20-41442 Doc# %-1
                       65 Pan
                           Filed: Filed 11/10/20
                               3 11/20/20         Desc
                                             Entered:   Attachment
                                                      11/20/20     2 Page
                                                               15:45:57   16 of,J,,~,,,_,,
                                                                        Page 22 of
                                         26
Department of Defense Manpower Data Center



                             Status Report
                             Pursuant to Scrviccmcmbcrs Civil Relief Act


SSN:                           XXX-XX-2831
Birth Date:                    Sep-XX-1964
Last Name:                     HARMS
First Name:                    DALE
Middle Name:                   NORMAN
Status As Of:                  Feb-13-2019
Certificate ID:                R0Y09K12S3JWFYT

                                                                                011 Active, Duly On Active Duly Sia tu,; Dnln
                                                                                                                                                                                                        -·-
           Ac1iw1 Duty Stnll Onto

                   "'
                                             I
                                             I
                                                               Al;\iVe Duty End Date
                                                                         NA
                                                                                                         I
                                                                                                         I
                                                                                                                                   Srntus
                                                                                                                                    No

                                                    Thi:; re~p:mso reflects the ,fldivid.ials' acfr~~ duty !.liltus. b,'IWd on \ho A!l,vo Oi.ly S!ntu~ Dato
                                                                                                                                                                  +-             Serv,w Con'l}OO~'fl!

                                                                                                                                                                                        NA

                                                                                                                                                                                                         -..   -
                                                                       Lett A,:t,w, OutyW,111:11 367 Day:. of Act,,·11 Duty S1n!us D~!u
           Ath,·il Ou\y Stl\ll Oah,          I                 A:t,,e Ou1y EM Oa!e                       I                         St,1!c,~                          I
-·--·---"-'------.L
                  I ______N_,_ _ _ _ _ _.,I______N_,_ _ _ _ _ __,I______N_A_ _ _ _ _ __,
                                      Tl"~ i.-,won~t' 1ete<:1s w~re the md,111!~.il !e~ ;iet,ve c!ul/ ilatus Y,~h-n 3S7 d,1y~ pr;cc,n1 Wl' 11w Ar1,1-,J !J.,ly S1.,t1J; o,,lt-
~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - - - - -·--

                                              Tho Memt,N or l!,s!HH Ur,J Wils Net ft«d t,f ti Futum CaH-trp toAe~>·tJ OLJ!/ r;n A<1n,,1 O,,ly St,it;a~ Q;i:"




Upon searching 1hu data banks of !he Department of Defense Manpower Data Center, based on tho infmmation lhat you provided, the above is the s1atus of
the individual on tha activu duty status date as to all branches                or !he Uniformed Services (Army, Navy, Mm inc Corps. Air Force. NOAA, Public Health. and
Coast Guard), This status includes informalion on a Servicemember or his/her unit receiving nottfrcation of future orders lo report for Achve Duty.




Michael V, Sorrento, Director
Ocpartmenl of Dofonso - Manpower Data Center
400 Gioling Rd.
Seas1do, CA 93955




   Case 20-41442                      Claim 2-1 Part 3                               Filed 11/10/20                             Desc Attachment 2                                Page 17 ofll--llfl"I
                                                                                                                                                                                             19 I~-,\
   Case: 20-41442                      Doc# 65                     Filed: 11/20/20 Entered: 11/20/20 15:45:57                                                                         Page 23 of
                                                                                 26
The Defense Manpower Dalo Center (DMDC) is an organization of the Department of Dofcnso (DoD) that nminlains 1110 Oofcnso Enrol!nmnl and Elioihitily
Reporting Syslcm (DEERS) database which is tho official source of data on ellglbllity for military medical care and other eligibility sysloms.


The DoD strongly suppmts the enforcement of the Serviccmcmbers Civil Relief Act (50 USC App.? 501 ol seq, as mnomlcd) (SCRA) (formmly known as
the Soldiers' and Sailors' Civil Relief Acl of 1940), DMDC has issued hundreds of thousands of ~does not possess any Information imlic~itlnn Owl !ho
individual is currently on active duty" responses, and has experienced only a small error rale. In the event the individual referenced above, or <lflY fnmily
member, friend, or representative asserts in any manner thal the Individual was on active duty for tho active duty stotus dale, or is elhonvise entitled to tho
protections of tho SCRA, you are strongly encouraged lo obtain further verification of tho person's status by contacting Umt person's Service. Smvicu c:onl.tcl
fnfommUon can bo found oo tho SCRA wobsita's FAQ pago (033) via !his UHL: hltps:/lscm.dmdc.osd.millfaq.xhtm!#033. If you have ovidoncc tho person
was on active duty for the active duly status dale and you fail to obtain this addil[onal Service verification. punitive provisions of tho SCRA may be i11vokod
against you, See 50 USC App.? 521(c).


This response reflects the following information: (1) The Individual's Aclive Duty status on tho Active Duty Status Dale (2) Whether the individual    kitt Activo
Duty slalus within 367 days preceding tho Aclive Duty Status Dale (3) Wholhor Iha individual or his/her unit roceivcd oarly nolificalion lo roport for aclive
duty on the Active Duty Status Date,



More information on "Active Duty Status"
Ac!i~·e duty slalus as repor1ed in 1his cer1ificate is defined in accordance wllh 10 USC? 101(d) (1 ). Prior to 2010 only some of the active duly periofJs lass.
than 30 consecutive days in length wore available. In lhe case of a member of the Nalional Guard, this includes service under a call to achvo service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) far purposes of responding lo a national emergency dedmcd by Ow
President and supported by Federal funds. All Active Guard Reserve (AGR) members mus! be assigned against an authorized mobilization posilion m Ibo
unit they support. This Includes Navy Training and Administra1ion of the Reserves {TARs). Marine Corps Active Reserve (ARs) and Coasl Gu.ir<.l Rese,ve
Program Administrator (RPAs), Active Duty status also applies to a Uniformed Service member who is an active duly commissioned officer of Uw U.S
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and Includes some categories of persons on active duty for purposes of the SCRA who would nol tm
reported as on Active Duty under this certificate. SCRA protections are for Tille 10 and Tille 14 active duty records for all tho Uniformed Services pc,iods
Title 32 periods of Active Duly arc not covered by SCRA, as defined in accordance V'.rilh 10 USC? 101(d)(1)


Many limes orders are amended to extend the period of active duty. which would extend SCRA protections. Persons seeking to rely on this wclls1te
certificalion should check to make sure the orders on which SCRA prolcctions are based have not been amended to oxlond 1hc lnclusivH dales of service
Furthermore, some prolections of the SCRA may extend to persons who have received orders to_roport for active lltJ!y or lo be /nduclcd, but who havn not
actually begun active duty or actually reported for induction. The Last Dale on Active Duty entry is important because a m1rnbor of prolcchons of me SCHA
extend beyond the last dales of active duty.


Those who could rely on !his certificate are urged lo seek qualified legal counsel lo ensure lhal all rights guarantcc::'<.I to Service mernbers under the SCRA
are protected


WARNING: This certificate was provided based on a fast name, SSN/datc of birth, and aclive duty status dale provided by the requester. Providin9
erroneous informalion will cause an erroneous certificate to be provided.




   Case: 20-41442                   Doc# 65 Part 3 11/20/20 Entered:
                                              Filed:            Desc11/20/20 15:45:57
                                                                                2                                                           Page 24 of
                                                          26
                                                        VERIFICATION
 1

 2
                                      STATE OF CALIFORNIA, COUNTY OF ORANGE
 3

 4
              I am one of the attorneys lor THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS
 5
       TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWALT, INC. ALTERNATIVE LOAN TRUST 2005-27,
 6
       MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2005-27 ("Plaintilf'), plaintiff in this action. Plaintiff is
 7
       absent from the county ol Orange, Calilomia, in which my olfice is located and I make this verification lor and
 8
       on behall ol Plaintiff for that reason. I have read the pleading and I am informed and believe the matters
 9
       contained herein are true and on that ground allege the matters stated are true.
10
             Executed on February 13, 2019, at Irvine, California.
11

12           I declare under penalty ol perjury under the laws of the State ol California that the foregoing is true and

13     correct.

14
       Jonathan .I Darnen ~q.
15     Erin M, MsCartfley;-€sq.
       Talia M. Cortese, Esq.
16
                                                             Sig~
17

18
19

20
21

22
23
24
25

26

27

28




                                VERIFIED COMPLAINT FOR UNLAWFUL DETAINER- RESIDENTIAL
     Case 20-41442         Claim 2-1 Part 3            Filed 11/10/20          Desc Attachment 2              Page 19 of 19
     Case: 20-41442             Doc# 65       Filed: 11/20/20 Entered: 11/20/20 15:45:57                            Page 25 of
                                                            26
                                                            "'                  •
                                                            ~             ::0
                                                        "'"" =
                                                           "'~ .CJ jij
                                                                                                    "
                                                           ~.;;;J                                         l
                                                           ;:';::;: < 0                             \'}
                                                        ="' "' -
                                                       i'n~
                                                       .==
                                                       =c
                                                               fl'l
                                                                 D
                                                        =~
                                                        ,,~
                                                            ~




                                                             ~ < r-,:
                                                                 0
                                                               fl1                             ~-
                                                            n
                                                            0
                                                            C= 0
                                                            =l




                      :;,
                            V:                                                          --,J




                                                            :t
                      l"T                                                               D



                                         -                                              ru
                            .-""<)

                                                                                        D

                                                                  ..                    I,-'

                                                     .,
                                                     C'~                                0,
                                                                                        I,-'

                                                                 '?'-""                 D




                                                                  -
                                                                 ,--                    D
                                                                                        D
                                                                                        D
                                                                                        I,-'

                                                                                        D
                                                                                        w
                                         f   '\:,.                                      --,J
                                                                                        .i=
                               I'
                                                                                        0,
                                                                                        J]
                                                                                        .i=
                               ~-                                                       lJ1


                                     0
                                     ~-
                                     _:)


                                     -
                                     -..{:·

                                         ~
                                     ~
                                                                                                              0




Case: 20-41442   Doc# 65    Filed: 11/20/20 Entered: 11/20/20 15:45:57              Page 26 of
                                          26
